—Appeal by the defendant from a judgment of the Supreme Court, Kings County (Feldman, J.), rendered May 25, 1993, convicting him of criminal sale of a controlled substance in the first degree and criminal possession of a controlled substance in the seventh degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
Although the prosecutor improperly questioned two witnesses concerning a prior, uncharged crime, the trial court did not act improperly in denying the defendant’s motion for a mistrial. The decision to grant or deny such a motion is within the trial court’s discretion (see, People v Ortiz, 54 NY2d 288, 292). The trial court properly exercised its discretion in this regard, and gave a curative instruction which alleviated any prejudice to the defendant arising from the mention of the uncharged criminal act (see, People v Santiago, 52 NY2d 865).
The defendant’s remaining contentions are either unpreserved for appellate review or without merit. O’Brien, J. P., Sullivan, Copertino and Joy, JJ., concur.